DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,620,642 to Toh et al (hereinafter Toh).
Regarding Claim 1, Toh discloses a semiconductor device, comprising: 
a fin-shaped pattern (Fig. 1b) disposed on a substrate (105) and extending in a first direction; 
a channel layer (148, Fig. 1c) disposed on the fin-shaped pattern; 
an etch stop layer (160) disposed inside the channel layer; 
a gate structure (130) extending in a second direction different from the first direction on the channel layer; 
a source/drain region (140) disposed on at least one side of the gate structure, the source/drain region is in contact with the etch stop layer; and 
a field insulating layer (170) disposed on a sidewall of the channel layer on the substrate, 
wherein a top surface of the etch stop layer is higher than a top surface of the field insulating layer (Fig. 1b).

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.
Claims 2-4 require the etch stop layer be silicon or silicon germanium. Toh discloses the etch stop layer to be made of a dielectric material. It is not apparent that the structure of Toh would benefit from, or perform equally as well, if the etch stop layer were formed of silicon or silicon germanium. US PG Pub 2019/0131181 (Van Dal) is cited as an example in the art of a finFET structure formed with an etch stop layer that comprises silicon or silicon germanium (20, Fig. 24A). However, the source/drain region is not in contact with the etch stop layer as it is replaced with an insulating material (70, Fig. 15A) in the source/drain regions. 
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 5-10 depend on one of Claims 2-4 and are allowable for at least the reasons above. 

Claim 11 recites a semiconductor device, comprising: 
a first fin-shaped pattern disposed on a substrate and extending in a first direction; 
a first channel layer disposed on the first fin-shaped pattern; 
a first etch stop layer disposed inside the first channel layer, the first etch stop layer comprises a first layer disposed on the substrate and including silicon germanium (SiGe), and a second layer disposed on the first layer and including silicon (Si); 
first and second gate structures extending in a second direction different from the first direction on the first channel layer; 
a first recess formed between the first gate structure and the second gate structure, the first recess having a first width in the first direction and having a first depth in a third direction perpendicular to the first and second directions; and 
a field insulating layer disposed on a sidewall of the first channel layer on the substrate, wherein a top surface of the first etch stop layer is higher than a top surface of the field insulating layer.

Claim 11 similarly requires the etch stop layer to comprise silicon or silicon germanium and is allowable for the reasons of Claim 1. Claims 12-19 depend on Claim 11 and are allowable for at least the reasons discussed.

Claim 20 recites a semiconductor device, comprising: 
a first fin-shaped pattern disposed on a substrate and extending in a first direction; 
a second fin-shaped pattern disposed on the substrate and extending in the first direction; 
a first etch stop layer disposed on the first fin-shaped pattern; 
a second etch stop layer disposed on the second fin-shaped pattern; 
a first plurality of nanosheets stacked and spaced apart from each other on the first etch stop layer; 
a second plurality of nanosheets stacked and spaced apart from each other on the second etch stop layer; 
a first gate structure extending in a second direction different from the first direction, the first gate structure surrounds the first plurality of nanosheets; 
a second gate structure extending in the second direction, the second gate structure surrounds the second plurality of nanosheets; 
a first recess formed on at least one side of the first gate structure, the first recess having a first width in the first direction and having a first depth in a third direction perpendicular to the first and second directions; and 
a second recess formed on at least one side of the second gate structure, the second recess having a second width in the first direction and having a second depth in the third direction; 
 wherein the second width is different from the first width, the second depth is equal to the first depth, the first recess extends below a top surface of the first etch stop layer, and the second recess extends below a top surface of the second etch stop layer.

Claim 20 does not place a requirement for the etch stop layer to be formed of silicon or silicon germanium. However, Toh does not disclose recesses having differing widths and etching the recesses into the etch stop layer. US PG Pub 2018/0277534 (Huang) is an example, in the art, of recesses having similar depths but differing widths. A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818